FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SANTIAGO IBARRA RIVERA,                    No. 11-57037
individually and as class
representative,                              D.C. No.
                  Plaintiff-Appellant,    2:10-cv-01861-
                                            PSG-DTB
                  v.

COUNTY OF LOS ANGELES; LOS                   OPINION
ANGELES COUNTY SHERIFF’S
DEPARTMENT; COUNTY OF SAN
BERNARDINO; SAN BERNARDINO
COUNTY SHERIFF’S DEPARTMENT,
            Defendants-Appellees.


      Appeal from the United States District Court
          for the Central District of California
      Philip S. Gutierrez, District Judge, Presiding

                Argued and Submitted
           May 8, 2013—Pasadena, California

                  Filed March 12, 2014

   Before: Diarmuid F. O’Scannlain, Richard A. Paez,
           and Sandra S. Ikuta, Circuit Judges.

            Opinion by Judge O’Scannlain;
 Partial Concurrence and Partial Dissent by Judge Paez
2            RIVERA V. COUNTY OF LOS ANGELES

                           SUMMARY*


                            Civil Rights

    The panel affirmed the district court’s summary judgment
in an action in which plaintiff, Santiago Rivera, alleged
multiple constitutional and state law violations arising out of
his mistaken arrest and month-long detention based on a 1989
warrant which had been issued for another person, also
named Santiago Rivera.

    The panel rejected Rivera’s claim that Los Angeles
County violated the Fourth Amendment by issuing the 1989
warrant without including a number corresponding to the true
subject’s fingerprints. The panel held that the warrant
satisfied the particularity requirement because it contained
both the subject’s name and a detailed physical description.
The panel held that even if the Fourth Amendment did require
Los Angeles County to include more detailed information in
the 1989 warrant, Rivera failed to show that the County had
a policy or custom of failing to do so.

    The panel held that San Bernardino sheriff’s deputies
were not unreasonable in believing that Rivera was the
subject of the warrant at the time of arrest given that the name
and date of birth on the warrant matched Rivera’s and the
height and weight descriptors associated with the warrant
were within one inch and ten pounds of Rivera’s true size.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
            RIVERA V. COUNTY OF LOS ANGELES                   3

    The panel held that Rivera’s detention did not violate the
Due Process Clause of the Fourteenth Amendment. The
panel determined that Rivera had not presented any evidence
that either Los Angeles County or San Bernardino County
knew that Rivera was not the true subject of the warrant. Nor
did the circumstances of this case suggest that further
investigation into Rivera’s identity was required, especially
given that he had been provided procedural protections and
court access.

   Finally, the panel affirmed the district court’s dismissal of
Rivera’s state law claims on the basis of state law statutory
immunities.

    Concurring in part and dissenting in part, Judge Paez
stated that although he agreed with the majority that Rivera’s
Fourth Amendment claims against Los Angeles County and
San Bernardino County, his Fourteenth Amendment claims
against San Bernardino County, and his state law claims
against both counties must fail, he disagreed with the
majority’s analysis of the due process claim in this case. In
Judge Paez’s view, Rivera raised a genuine issue of material
fact as to whether Los Angeles County deprived him of
liberty without due process of law by failing to investigate his
claims of innocence.
4           RIVERA V. COUNTY OF LOS ANGELES

                         COUNSEL

Donald W. Cook, Los Angeles, California, argued the cause
and filed the briefs for the plaintiff-appellant. With him on
the briefs was Robert Mann, Los Angeles, California.

Scott E. Caron, Lawrence Beach Allen & Choi, P.C.,
Glendale, California, argued the cause and filed the brief for
the County of Los Angeles and the Los Angeles County
Sheriff’s Department. With him on the brief was Michael D.
Allen, Lawrence Beach Allen & Choi, P.C., Glendale,
California.

James H. Thebeau, Deputy County Counsel, San Bernardino,
California, argued the cause and filed the brief for the County
of San Bernardino and the San Bernardino County Sheriff’s
Department.


                         OPINION

O’SCANNLAIN, Circuit Judge:

    We must deal with a case of mistaken identity arising out
of the arrest and detention of a person named on a warrant not
intended to describe him.

                               I

                              A

    In July 1985, a Los Angeles Superior Court issued an
arrest warrant for “Santiago Rivera.” On June 18, 1989,
officers of the Montclair Police Department arrested Santiago
            RIVERA V. COUNTY OF LOS ANGELES                    5

Rivera, the plaintiff in this case, on the 1985 warrant.
Fingerprint analysis revealed, however, that the Santiago
Rivera who was arrested (“Rivera” or “the plaintiff”) was not
the Santiago Rivera sought by the warrant (“the subject of the
warrant”). Due to the risk of such mistaken identification
recurring, the municipal court issued Rivera a judicial
clearance form, which indicated that he was not the subject of
the warrant.

    On July 6, 1989, the court reissued the warrant but did not
indicate that Rivera had been determined not to be its subject.
The 1989 warrant described the subject as a Hispanic male
with brown hair and brown eyes, 5’5” tall, and 180 pounds in
weight. It included a date of birth matching Rivera’s and
suggested that the subject did not have visible scars or tattoos.

    On March 7, 2009, deputies from the San Bernadino
Sheriff’s Department stopped a car in which Rivera was
traveling because it lacked a license plate. Using Rivera’s
identification to run a routine warrant check, the deputies
learned of the 1989 warrant for a “Santiago Rivera” with the
same date of birth as the plaintiff. Rivera informed one of the
deputies that he was not the warrant’s subject and had been
issued a judicial clearance form after the erroneous 1989
arrest. When asked to produce that form, however, Rivera
stated that he could not locate it.

    Upon the deputies’ request, dispatch informed them that
the warrant was active and provided the physical description
from the warrant. Rivera’s driver’s license described him as
5’6” tall and as weighing 170 pounds. Believing Rivera to be
the subject of the warrant, the deputies arrested him and took
him to a detention center in San Bernadino, where his
fingerprints were taken. San Bernadino officials transferred
6           RIVERA V. COUNTY OF LOS ANGELES

custody of the plaintiff to the Los Angeles Sheriff’s
Department two days later.

     On the next morning, Rivera appeared in a Los Angeles
Superior Court. Represented by a public defender, he did not
tell the judge that he was not the subject of the warrant. At
his next hearing, on March 24, 2009, Rivera argued that he
was not the subject of the warrant. Because the court could
not determine whether he was the subject of the warrant at
that time, the court remanded Rivera to custody until April 7,
2009. As of April 7, 2009, the staff at the Los Angeles
archives had still been unable to locate the documents that
would contain the true subject’s fingerprints. The court again
remanded Rivera to custody while the search for the proper
documents continued. Two days later, the court released the
plaintiff after it was determined that his fingerprints did not
match the fingerprints of the true subject of the warrant.

    To prevent mistaken identity in the future, the court
issued the plaintiff a new judicial clearance form and added
the plaintiff’s photograph and fingerprints to the case file.
The court also reissued the warrant with the true subject’s
middle name, which differs from Rivera’s middle name.

                              B

    In 2010, Rivera sued Los Angeles County, the Los
Angeles County Sheriff’s Department, San Bernadino
County, and the San Bernadino County Sheriff’s Department
(“the Counties”), alleging violations of the Fourth and
Fourteenth Amendments, violation of the Bane Act
(California Civil Code § 52.1), and common law false
imprisonment.
              RIVERA V. COUNTY OF LOS ANGELES                            7

   The district court granted the Counties’ motions for
summary judgment on all of Rivera’s claims. The district
court also denied his motion for reconsideration. Rivera
timely appealed.

                                    II

    Rivera asserts that the district court erred in rejecting his
claims that the Counties violated his Fourth and Fourteenth
Amendment rights and that he can recover under 42 U.S.C.
§ 1983. His complaint alleged multiple constitutional
violations, all of which the district court rejected: (1) failure
to include biometric identifiers in the 1989 warrant, (2)
unlawful arrest based on the 1989 warrant, and (3) illegal
detainment after arrest.

                                    A

    Rivera first argues that Los Angeles County violated the
Fourth Amendment by issuing the 1989 warrant without
including a number corresponding to the true subject’s
fingerprints.1 The Fourth Amendment requires that any
warrant “particularly describe . . . the persons or things to be
seized.” U.S. Const. amend IV. Rivera’s argument amounts
to a claim that the particularity requirement of the Fourth
Amendment forbade Los Angeles County from issuing the
warrant without fingerprint information.



  1
    Rivera describes his claim as challenging the issuance of the warrant
rather than the sufficiency of the warrant to permit arrest. We assume,
arguendo, that Rivera may state a claim under § 1983 against Los Angeles
County for the issuance of an insufficiently particular warrant even though
the warrant was issued by a judge.
8           RIVERA V. COUNTY OF LOS ANGELES

                                1

     In United States v. Espinosa, 827 F.2d 604 (9th Cir.
1987), we evaluated a warrant under the particularity
requirement. The subject of that warrant was described as “a
male Latin, name unknown, referred to in affidavit as John
Doe # 1 . . . approximately 35 years of age, 5’8”/5’10”,
approximately 200 pounds with black hair and black full
beard.” Id. at 607. Despite the omission of the subject’s
name, we held that such description sufficed under the Fourth
Amendment. Id. at 611. A warrant containing the subject’s
sex, race, hair color, as well as approximate height, weight,
and age, satisfied the particularity requirement when it was
accompanied by an affidavit listing places that the subject
might be found. See id. It follows that a warrant containing
the subject’s name, sex, race, hair color, eye color, and date
of birth (rather than approximate age), in addition to
approximate height and weight, is sufficiently particular, even
if it does not list places that the subject might be found.

    Confirming such analysis, other circuits have held that the
inclusion of the subject’s name alone satisfies the
particularity requirement. Rejecting the contention that the
Fourth Amendment “impose[s] stringent requirements on
how warrants must describe their intended subjects,” the
Seventh Circuit has expressly noted that “an arrest warrant
that correctly names the person to be arrested is [generally]
considered constitutionally sufficient and need not contain
any additional identifying information.” White v. Olig, 56
F.3d 817, 819 (7th Cir. 1995); see also Powe v. City of
Chicago, 664 F.2d 639, 645 (7th Cir. 1981). The Fifth
Circuit has also recognized the general rule that “the
inclusion of the name of the person to be arrested on the
arrest warrant constitutes a sufficient description to satisfy the
           RIVERA V. COUNTY OF LOS ANGELES                 9

fourth amendment requirement that the person to be seized be
described with particularity.” Wanger v. Bonner, 621 F.2d
675, 682 (5th Cir. 1980).

    Thus, the 1989 warrant satisfied the particularity
requirement because it contained both the subject’s name and
a detailed physical description. That the plaintiff was
erroneously arrested based on the warrant simply does not
affect whether the warrant itself satisfied the particularity
requirement.

                             2

    Moreover, municipalities, including counties and their
sheriff’s departments, can only be liable under § 1983 if an
unconstitutional action “implements or executes a policy
statement, ordinance, regulation, or decision officially
adopted and promulgated by that body’s officers.” Monell v.
Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690
(1978). A municipal defendant is liable only “where the
entity’s policies evince a ‘deliberate indifference’ to the
constitutional right and are the ‘moving force behind the
constitutional violation.’” Edgerly v. City and Cnty. of San
Francisco, 599 F.3d 946, 960 (9th Cir. 2010).

    Even if the Fourth Amendment did require Los Angeles
County to include more detailed information in the 1989
warrant in order to avoid the risk of repeated
misidentification, Rivera would have to show that Los
Angeles County had a policy or custom of failing to do so.
This Rivera has not done. In fact, Los Angeles County had
a policy of including an “exoneration” entry that identifies
anyone mistakenly arrested on the warrant in the past. That
officials apparently failed to implement that policy properly
10          RIVERA V. COUNTY OF LOS ANGELES

in this one instance is not sufficient for Los Angeles County
to be liable. A single instance is not sufficient to show that a
“practice is so widespread as to have the force of law.” Bd.
of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 404
(1997).

                               B

    Rivera also argues that San Bernadino sheriff’s deputies
violated the Fourth Amendment when they arrested him. The
deputies had probable cause to arrest the true subject of the
warrant but mistakenly believed that Rivera was that person.
In such cases, the question is whether the arresting officers
had a good faith, reasonable belief that the arrestee was the
subject of the warrant. See Hill v. California, 401 U.S. 797,
804 (1971) (“[S]ufficient probability, not certainty, is the
touchstone of reasonableness under the Fourth Amendment
and on the record before us the officers’ mistake was
understandable and the arrest a reasonable response to the
situation facing them at the time.”).

    On the undisputed factual record, the deputies were not
unreasonable in believing that Rivera was the subject of the
warrant at the time of arrest. The name and date of birth on
the warrant matched Rivera’s exactly. The height and weight
descriptors associated with the warrant, although not
matching Rivera exactly, were within one inch and ten
pounds of Rivera’s true size. See id. at 803–04 & n.6 (ruling
that the officers reasonably concluded that the arrestee was
the subject of the warrant despite a difference of two inches
and ten pounds).

    Rivera’s statement that he had been issued a judicial
clearance form but could not locate it did not make the
            RIVERA V. COUNTY OF LOS ANGELES                 11

officers’ belief unreasonable. As the Supreme Court has
expressly recognized, police are right to be wary when
suspects claim mistaken identity. See id. at 803 (“That person
claimed he was Miller, not Hill. But aliases and false
identifications are not uncommon.”).

   The deputies’ belief that Rivera was the true subject of the
warrant was not unreasonable under the Fourth Amendment.

                              C

    Rivera also challenges his detainment after arrest under
both the Fourth Amendment and the Fourteenth Amendment.
Precedent demonstrates, however, that post-arrest
incarceration is analyzed under the Fourteenth Amendment
alone. See Baker v. McCollan, 443 U.S. 137, 145 (1979)
(assuming arguendo the ability to state a due process claim
for incarceration “pursuant to a valid warrant in the face of
repeated protests of innocence”); Lee v. City of Los Angeles,
250 F.3d 668, 683–85 (9th Cir. 2001) (separately analyzing
the initial arrest under the Fourth Amendment and the post-
arrest incarceration under the Fourteenth Amendment).

                              1

    In arguing that his incarceration violated the Fourteenth
Amendment, Rivera relies chiefly on our decision in Fairley
v. Luman, 281 F.3d 913 (9th Cir. 2002). In Fairley, the
plaintiff, John, had been detained for twelve days “without
any procedural safeguard in place to verify the warrant he
was detained on was his and in the face of his repeated
protests of innocence.” Id. at 918. The Fairley court
emphasized that John had been detained on a warrant, the
subject of which was named “Joe” and differed from John in
12         RIVERA V. COUNTY OF LOS ANGELES

weight by 66 pounds, despite the defendants’ awareness that
John had a twin brother. Id. at 915. John was never brought
before a judge to assert his claim of mistaken identity. On
such facts, we held “there was sufficient evidence for a
reasonable jury to find that John suffered a constitutional
deprivation under the Fourteenth Amendment.” Id. at 917.

    Rivera’s reliance on Fairley is misplaced. Cases, like
Fairley, holding that an incarceration based on mistaken
identity violated the Due Process Clause are readily
distinguishable from this case. They involved circumstances
that might alert the defendants to a mistake of identity,
withholding of a judicial forum for raising a claim of
mistaken identity, or both.

                             2

    The Supreme Court has suggested that incarceration
based on mistaken identity might violate the Due Process
Clause in some circumstances. In Baker v. McCollan, 443
U.S. 137, 140–41 (1979), a warrant was issued for “Linnie
McCollan” because the true subject of the warrant, Leonard
McCollan, used false identification. Police in Dallas later
arrested Linnie and transferred him to the Potter County
Sheriff’s Department after four days. Potter County officials
released Linnie three days later when a review of a file
photograph of the true subject revealed the mistake. Id. at
141. Linnie challenged his three-day detention in Potter
County under the Fourteenth Amendment and § 1983. Id. at
143–44. The Supreme Court ruled:

       We may even assume, arguendo, that,
       depending on what procedures the State
       affords defendants following arrest and prior
            RIVERA V. COUNTY OF LOS ANGELES                  13

       to actual trial, mere detention pursuant to a
       valid warrant but in the face of repeated
       protests of innocence will after the lapse of a
       certain amount of time deprive the accused of
       “liberty . . . without due process of law.” But
       we are quite certain that a detention of three
       days over a New Year’s weekend does not
       and could not amount to such a deprivation.

Id. at 145. In Lee v. City of Los Angeles, 250 F.3d 668 (9th
Cir. 2001), which relied on Baker, we confirmed that such a
violation could occur and explained that a plaintiff’s burden
is to show that “it was or should have been known that [he]
was entitled to release.” Lee, 250 F.3d at 683 (quoting
Cannon v. Macon Cnty., 1 F.3d 1558, 1563 (11th Cir. 1993)).

                               3

     Cases holding that an incarceration violated the Due
Process Clause because defendants should have known the
plaintiff was entitled to release fit at least one of two
categories: (1) the circumstances indicated to the defendants
that further investigation was warranted, or (2) the defendants
denied the plaintiff access to the courts for an extended period
of time.

    But the “further investigation” cases have involved
significant differences between the arrestee and the true
suspect. In Fairley, for example, the plaintiff and the true
subject of the warrant not only had different first names but
also differed in weight by 66 pounds. 281 F.3d at 915. In
Cannon v. Macon County, 1 F.3d 1558, 1563 (11th Cir.
1993), the arrestee’s “driver’s license differed significantly
from the description provided for” the suspect and that the
14            RIVERA V. COUNTY OF LOS ANGELES

arrestee’s “physical makeup did not match the physical
description for” the suspect.

    And the “denied access” cases have involved significant
periods of deprivation. For instance, in Fairley, the plaintiff
was held for twelve days without a hearing or court
appearance. There, we held that the procedures employed
violated the Due Process Clause. Fairley, 281 F.3d at 915,
918. In Oviatt v. Pearce, 954 F.2d 1470, 1473 (9th Cir.
1992), the “plaintiff spent 114 days in jail without an
arraignment, a bail hearing, or a trial.” Again, we ruled that
the procedures that permitted such a delay denied the plaintiff
liberty without due process of law. Id. at 1477.

                                    4

    Rivera has not presented any evidence that the Counties
knew that Rivera was not the true subject of the warrant. Nor
do the circumstances of this case suggest that further
investigation into Rivera’s identity was required. Indeed, it
appears that the San Bernadino deputies reasonably believed
that Rivera was the true subject of the warrant from the time
they arrested him. The same considerations that made the
arrest reasonable bear on whether the circumstances of the
detention should have warned the Counties that Rivera might
not be the true subject of the warrant. In this case, the
warrant information gave no reason to suspect that Rivera
was not the true subject of the warrant since the name and
date of birth matched exactly while the physical descriptions
were quite similar.2



 2
   That Rivera’s address on his driver’s license in 2009 did not match the
address on the 1989 warrant would not give a reasonable officer pause in
              RIVERA V. COUNTY OF LOS ANGELES                             15

    Nor did Rivera’s two brief claims of mistaken identity
upon arrival at the Los Angeles facility indicate that the Los
Angeles defendants should have investigated more
thoroughly.3 Claims of innocence are common in jails; a
jailor need not independently investigate all uncorroborated
claims of innocence if the suspect will soon have the
opportunity to assert his claims in front of a judge.4
Unsupported claims of mistaken identity, by themselves, do
not trigger a duty to investigate further.

    Even assuming Rivera’s two casual mentions of mistaken
identity suffice to make his incarceration “in the face of


identifying Rivera as the subject of the warrant. It is certainly common for
a person to have a different address than he did twenty years ago.
   3
      After his initial court appearance, Rivera failed to complain to
members of the Los Angeles County Sheriff’s Department that he was not
the true subject of the warrant. That Rivera asserted to his public defender
(and possibly the prosecutor) that he was not the subject of the warrant is
irrelevant. Public defenders do not act under color of state law for the
purpose of § 1983 “when performing a lawyer’s traditional functions as
counsel to a defendant in a criminal proceeding.” Polk Cnty. v. Dodson,
454 U.S. 312, 325 (1981).
  4
     The dissent would hold that a detainee’s uncorroborated claim of
mistaken identity creates a constitutional obligation for the jailor to “check
readily available, exculpatory information.” Dissent at 23–24. Of course,
a great deal of information is “readily available,” and a jailor has no way
of knowing which evidence, if any, will be exculpatory before starting the
investigation. Such a requirement could be quite burdensome in the
aggregate. Because there is no principled distinction between claims of
mistaken identity and other claims of innocence, cf. Baker, 443 U.S. at
145–46 (equating claims of mistaken identity with other claims of
innocence); but see Dissent at 23 n.2, such reasoning would presumably
force jailors to investigate non–mistaken identity claims of innocence,
which would increase the costs of the rule even more. Contra Dissent at
23 (claiming “no great burden” would be imposed).
16            RIVERA V. COUNTY OF LOS ANGELES

repeated protests of innocence,” the Due Process Clause was
not violated unless Rivera was held for a long enough period
of time without adequate procedures. Baker, 443 U.S. at 145
(assuming a violation could occur “after the lapse of a certain
amount of time” and “depending on what procedures the
State affords defendants following arrest and prior to actual
trial”). Rivera was taken before a judge the very next day, a
significant procedural protection. It is unclear why Rivera
did not assert his claim of mistaken identity at the March 10
court hearing, but the failure to take advantage of a
procedural protection does not disprove its availability.

    Thereafter, he was no longer held simply on the warrant;
he was “held in custody pursuant to a court order.” If a
suspect is held according to court order, county officials are
not required to investigate whether that court order is proper.
See Hernandez v. Sheahan, 455 F.3d 772, 776 (7th Cir. 2006)
(upholding a policy that “[i]gnore[s] all claims of
misidentification” after a judge commits a suspect to the
sheriff’s custody); Lumbermens Mut. Cas. Co. v. Rhodes, 403
F.2d 2, 7 (10th Cir. 1968) (“Certainly a jailer should not be
expected to go behind a court order of commitment to
determine whether a person presented for safekeeping has
been convicted as a result of some denial of his constitutional
rights.”).5 This fact removes this case from the realm


  5
    The dissent argues that our decision in Lee compels the conclusion that
“a detainee may still have a due process claim against his jailer despite a
prompt court hearing that results in his remand to custody.” Dissent at 22.
Lee permitted a suit based on the pre-hearing detention; it did not purport
to impose liability for the post-hearing detention. In the section on which
the dissent relies, Lee merely explained why the one-day detention at issue
in that case could violate the Due Process Clause when the three-day
detention at issue in Baker did not. See Lee, 250 F.3d at 684–85
(distinguishing Baker, for due process purposes, because it involved
              RIVERA V. COUNTY OF LOS ANGELES                         17

envisioned by Baker. See Baker, 443 U.S. at 145 (discussing
“detention pursuant to a valid warrant”). It also distinguishes
this case from those involving prolonged incarceration
without access to judicial process. See Fairley, 281 F.3d at
915; Oviatt, 954 F.2d at 1473.

    For the foregoing reasons, Rivera’s detention did not
violate the Due Process Clause of the Fourteenth
Amendment.6 The district court, therefore, was correct to
grant summary judgment for the defendants on this claim.

                                   III

    Rivera has asserted claims under California law as well.
First, he claims that the defendants committed the common
law tort of false imprisonment. Second, he asserts that the
defendants are liable under California Civil Code § 52.1(b),
the Bane Act, which is a cause of action for violations of
constitutional and statutory rights. Under California law, the
Counties, as public entities, are liable for the actions of their
employees. Cal. Gov. Code § 815.2(a). To the extent their


incarceration on “a facially valid warrant” rather than detention of a
mentally incapacitated person in the absence of probable cause). Based
on a misreading of Lee and concerns about “unsound policy,” Dissent at
22, the dissent urges us to create a circuit split. This we decline to do.
  6
    In reaching a contrary conclusion, the dissent relies on Russo v. City
of Bridgeport. Dissent at 24 (citing 479 F.3d 196 (2d Cir. 2007)). That
case, however, ruled that the detention at issue violated the Fourth
Amendment, not the Due Process Clause. See Russo, 479 F.3d at 208
(“[W]e now conclude . . . that the right should instead by analyzed under
the Fourth Amendment.”). The dissent, however, agrees that the district
court was correct to grant summary judgment on Rivera’s Fourth
Amendment Claims. Dissent at 19 (“I agree with the majority that
Rivera’s Fourth Amendment claims . . . must fail . . . .”).
18          RIVERA V. COUNTY OF LOS ANGELES

employees would be immune from liability, however, the
Counties are also immune. Cal. Gov. Code § 815.2(b).

    California law provides two types of immunity relevant
to this case. First, an officer is not liable for “an arrest
pursuant to a warrant of arrest regular upon its face if the
peace officer in making the arrest acts without malice and in
the reasonable belief that the person arrested is the one
referred to in the warrant.” Cal. Civil Code § 43.55(a).
Second, an officer is not liable “for false arrest or false
imprisonment arising out of any arrest” that “was lawful, or
[that] the peace officer, at the time of the arrest, had
reasonable cause to believe . . . was lawful.” Cal. Penal Code
§ 847(b)(1).

     In Lopez v. City of Oxnard, 207 Cal. App. 3d. 1, 4 (Ct.
App. 1989), plaintiff Lopez had been arrested multiple times
on a warrant for which he was not the true subject because his
name, date of birth, address, and physical description
matched those on the warrant. After his first arrest, however,
the plaintiff obtained a “disposition sheet” from the court,
which explained that the plaintiff was not the true subject of
the warrant. Despite bringing this disposition sheet to the
officers’ attention, the plaintiff was detained twice more,
once for three days and once for three hours. Id. at 4–5. The
court held that the arresting officer was immune from liability
because “there is no factual question whether the officer had
a reasonable belief that Lopez was the person named in the
warrant.” Id. at 9. The court also held that the sheriff’s
department that jailed the plaintiff was not liable, despite
failing to consider the disposition sheet, because jail
personnel “are entitled to rely on process and orders
apparently valid on their face.” Id.
            RIVERA V. COUNTY OF LOS ANGELES                 19

     Because the employees relevant to this case would be able
to invoke statutory immunities to avoid liability, the Counties
can as well. Therefore, the district court’s grant of summary
judgment based on statutory immunities was correct.

                              IV

   For the foregoing reasons, the district court properly
granted the defendants’ motions for summary judgment.

   AFFIRMED.



PAEZ, Circuit Judge, concurring in part and dissenting in
part:

    Although I agree with the majority that Rivera’s Fourth
Amendment claims against Los Angeles County and San
Bernardino County, his Fourteenth Amendment claims
against San Bernardino County, and his state law claims
against both counties must fail, I disagree with the majority’s
analysis of the due process claim in this case. In my view,
Rivera has raised a genuine issue of material fact as to
whether Los Angeles County deprived him of liberty without
due process of law. Accordingly, I respectfully dissent from
Part II.C of the majority’s opinion.

                              I.

    As the majority acknowledges, after the lapse of a certain
period of time, “a detainee has ‘a constitutional right to be
free from continued detention after it was or should have been
known that the detainee was entitled to release.’” Lee v. City
20          RIVERA V. COUNTY OF LOS ANGELES

of Los Angeles, 250 F.3d 668, 683 (9th Cir. 2001) (quoting
Cannon v. Macon Cnty., 1 F.3d 1558, 1563 (11th Cir. 1993)).
The majority contends, however, that there are just two types
of scenarios where a jailer should know that a detainee is
entitled to release: (1) circumstances indicate that further
investigation is warranted, or (2) the detainee is denied access
to the courts for an extended period of time. Maj. Op. at 13.
The existence of “significant differences between the arrestee
and the true suspect” may warrant additional investigation,
but “[u]nsupported claims of mistaken identity . . . do not
trigger a duty to investigate.” Id. at 13, 15. Finally, the
majority holds that after the detainee appears in court, county
officials can never have an obligation to further investigate.
Id. at 16–17. Under this view, unless a detainee has the good
fortune to (1) exhibit obvious physical or biographical
differences from the true subject of the warrant, or (2) possess
support for his claim of mistaken identity, county officials are
free to ignore his complaints. Furthermore, even the limited
duty to investigate obvious indicia of mistaken identity is
extinguished once the detainee appears in court. Neither case
law nor logic compel such a cabined understanding of the due
process rights of detainees.

    Our precedent does not delineate what circumstances
must exist before an officer or agency should know that a
detainee is entitled to release. It simply mandates that if an
officer or jailer should have known that the detainee was
entitled to release, “a detainee has ‘a constitutional right to be
free from continued detention . . . .’” Lee, 250 F.3d at 683
(quoting Cannon, 1 F.3d at 1563). The majority treats our
existing case law as the outer boundaries of when county
officials should have known that a detainee was entitled to
release. But we have had only three occasions to consider
such claims. See Fairley v. Luman, 281 F.3d 913, 915,
            RIVERA V. COUNTY OF LOS ANGELES                 21

917–18 (9th Cir. 2002) (per curiam); Lee, 250 F.3d at
677–78, 683–84; Oviatt v. Pearce, 954 F.2d 1470, 1473–77
(9th Cir. 1992). In none of those cases did we suggest that
physical differences between a detainee and the true subject
of the warrant or lengthy detention without a court hearing
were requirements to a successful due process claim. The
examples cited by the majority are just that; they do not
provide a basis for concluding that no other set of facts could
sustain a detainee’s due process claim. Moreover, the
majority creates a bright-line rule that jailers owe nothing to
detainees whose claims of mistaken identity are
“[u]nsupported.” Maj. Op. at 15. We have never suggested
that a jailer’s duty to investigate is contingent on a detainee
first presenting his jailer with supporting evidence. Nor can
I see any logical basis for limiting a detainee’s due process
rights to these circumstances. The touchstone is simply
whether the jailer should have known, despite the existence
of probable cause at the time of arrest, that a detainee was
entitled to be released. This is inherently a fact-intensive,
circumstance-specific inquiry.

     The majority’s next conclusion—any duty the jailers have
to investigate terminates once a detainee is held pursuant to
a court order—is even less sound. See Maj. Op. at 16–17.
The majority relies on several out-of-circuit cases to support
its conclusion, see id. (citing Hernandez v. Sheahan, 455 F.3d
772, 776 (7th Cir. 2006) and Lumbermens Mut. Cas. Co. v.
Rhodes, 403 F.2d 2, 7 (10th Cir. 1968)), but such a
conclusion cannot be squared with our precedent. In Lee, the
detainee, Kerry Sanders, who was mistakenly identified as the
subject of a warrant from the State of New York, had an
extradition hearing within one day of his arrest. 250 F.3d at
678, 684. At the hearing, after some dispute about the
validity of Sanders’s Waiver of Extradition form, the court
22            RIVERA V. COUNTY OF LOS ANGELES

accepted the waiver. Id. at 678 n.3. Subsequent to the
hearing, Sanders, just like Rivera, was held pursuant to a
court order until New York state officials took custody of
him. See id.; Cal. Penal Code § 1555.1 (If a waiver of
extradition is executed, the “magistrate shall remand the
person to custody without bail, unless otherwise stipulated by
the district attorney with the concurrence of the other state.”).
Nonetheless, in Lee, we specifically held that “[t]he argument
that Kerry Sanders’s due process claim must fail at the
pleading stage because he was incarcerated for only one day
before his extradition hearing is . . . unavailing.” 250 F.3d at
684. Under Lee, then, a detainee may still have a due process
claim against his jailer despite a prompt court hearing that
results in his remand to custody; the court order does not
necessarily obviate a county’s obligation to investigate the
validity of continued incarceration. Id.1 The majority’s
conclusion to the contrary is inconsistent with Lee.

    Furthermore, exonerating a jailer of any obligation to
investigate once a court remands a detainee to custody is an
unsound policy. As this case demonstrates, if the detainee’s
only recourse is to seek court intervention to verify his
identity, he may languish in detention for weeks while the
court searches its records for dated physical files. In contrast,
county jail officials typically have instantaneous access to
extensive criminal history records and fingerprint databases.


 1
   The majority reads Lee as permitting liability for only the pre-hearing
detention. Maj. Op. at 16 n.5. Lee specifically contemplates that the
defendants might be liable for “Sanders’s two-year incarceration,” not the
one-day pre-hearing detention. Lee, 250 F.3d at 685. Indeed, Lee holds
that certain New York state officials may be held accountable for
Sanders’s detention, and those officials only became involved in Sanders’s
case after the extradition hearing. Id. at 678, 695.
              RIVERA V. COUNTY OF LOS ANGELES                          23

It is no great burden to expect them to access these readily
available resources when appropriate.2,3

                                    II.

    The majority has imposed a variety of unjustified
restrictions on Rivera’s Fourteenth Amendment claim. In
determining whether a violation occurred, the only inquiry is
simply whether it “‘was or should have been known that the
detainee was entitled to release.’” Lee, 250 F.3d at 683
(quoting Cannon, 1 F.3d at 1563). I would hold that here,
Rivera’s complaints of mistaken identity, in conjunction with
Los Angeles County’s failure to conduct any investigation or
check readily available, exculpatory information, were
sufficient to create a genuine, triable issue of fact as to
whether the County should have known that he was entitled




  2
     This does not mean that jailers have a constitutional duty to scour
readily available databases for exculpatory information any time a
detainee claims that he is innocent, and I do not contend otherwise.
Contra Maj. Op. at 15 n.4. Here, it is the failure to conduct any
investigation in response to Rivera’s complaints of mistaken identity that
creates a genuine issue of fact as to whether Los Angeles County should
have known that Rivera was entitled to be released. See Dissent at 23. If
a constitutional obligation can be inferred from the holding I would adopt,
it is that jailers must implement investigatory procedures to handle
complaints of mistaken identity.
 3
   Los Angeles County contends that once a detainee is held pursuant to
a court order, jailers lack the discretion to release him. Even so, this
would not prevent jailers from investigating and informing the detainee,
the prosecutor, defense counsel, and the court, of any determination that
the detainee is not the true subject of the warrant.
24            RIVERA V. COUNTY OF LOS ANGELES

to be released.4 See Baker v. McCollan, 443 U.S. 137, 148
(1979) (Blackmun, J., concurring) (“[D]eliberately and
repeatedly refus[ing] to check the identity of a complaining
prisoner against readily available mug shots and fingerprints”
“might prove a due process violation.”); Russo v. City of
Bridgeport, 479 F.3d 196, 201, 208 (2d Cir. 2007) (holding
that a detainee is protected from “a sustained detention
stemming directly from the law enforcement officials’ refusal
to investigate available exculpatory evidence” and allowing
an action under 42 U.S.C. § 1983 against the jailers to
proceed even though the detainee had numerous court
appearances during his detention).5

    Rivera testified that, upon arriving at the Los Angeles
County jail, he complained to two Los Angeles County
officials that he was not the individual wanted in the warrant.

 4
   I do not address whether San Bernardino County officials should have
known that Rivera was entitled to be released. Even assuming that San
Bernardino County officers should have known that Rivera was entitled
to be released, Rivera has offered no evidence of a municipal policy or
custom that was deliberately indifferent to complaints of misidentification.
Rivera only argues that San Bernardino County does not require “positive
identification accomplished through the exchange of fingerprint
facsimiles.” But the failure to access fingerprint databases for every
individual arrested or detained does not evince deliberate indifference to
any constitutional right.
  5
    The majority’s attempt to distinguish Russo on the ground that it is a
Fourth Amendment case is unpersuasive. See Maj. Op. at 17 n.6. The
claim in Russo is the same claim we are faced with here. In the Second
Circuit’s view, recent Supreme Court case law has suggested that the
source of the right first recognized in Baker is the Fourth Amendment
rather than the Fourteenth Amendment; consequently, it analyzes Russo’s
claim under the Fourth Amendment. Russo, 479 F.3d at 208. The Fourth
Amendment claim discussed in the relevant portion of Russo is not, as the
majority wrongly insinuates, an unlawful arrest claim. See id. at 205, 208.
              RIVERA V. COUNTY OF LOS ANGELES                            25

First, he informed a male official behind a window that he
was “being mistaken for another person.” The male official
wrote something down and directed Rivera to “[g]o to the
cell.” He took no further action. Rivera also informed
another official, a young woman behind a window, that “they
were confusing me with a person who had run over two
people here in Culver City.” The woman responded by
saying “I’m sorry,” but also took no further action. In my
view, a factfinder could reasonably conclude that such
complaints were sufficient to put an officer or county official
on notice that further investigation was necessary.6

    Had either officer followed up with Rivera or conducted
an independent investigation, the officer would have
discovered—with relative ease—that Rivera was not the true
subject of the warrant. A Los Angeles County official could
have searched the California Law Enforcement
Telecommunications System (“CLETS”), a statewide
criminal records database maintained by the California
Department of Justice. CLETS would have returned two hits
with distinct criminal information and identification (“CII”)
numbers. Although the record contains some evidence that,
occasionally, the same individual may be associated with two
CII numbers, as a general matter, CII numbers are unique
identifiers; two distinct CII numbers, then, would have alerted
the officer to the fact that there was likely at least one other
person who shared the warrant subject’s name and birthdate.
The officer could have then run the two CII numbers through
CLETS, and received two distinct criminal history reports.


  6
   The majority dismisses these complaints as “brief” and “casual,” see
Maj. Op. at 15–16, but it is the factfinder’s role to assess whether Rivera’s
pleas that he was being mistaken for another individual should have
prompted some action.
26          RIVERA V. COUNTY OF LOS ANGELES

One report would have included a 1985 arrest for involuntary
manslaughter, and the other would not have. Even more
critically, the reports would have indicated that one of the
individuals had previously been exonerated of the very
charges for which Rivera was detained. The official would
have then had good reason to believe that the CII numbers
belonged to two different individuals. The official could have
confirmed this by running the two CII numbers through the
Automated Fingerprint Identification System (“AFIS”),
which would have returned two distinct sets of fingerprints.
By comparing Rivera’s fingerprints to the fingerprints
associated with both CII numbers, the officer then could have
determined that Rivera was the individual who had previously
been exonerated of the charges, and not the true subject of the
warrant. When the failure to take these simple steps results
in a month-long detention of a man who twice alerted
officials that he had been mistaken for another individual, a
factfinder could reasonably conclude that a due process
violation occurred.

                             III.

    Even if a factfinder were to conclude that Los Angeles
County officials violated Rivera’s due process rights, the
inquiry would not end there. A municipality is liable for
constitutional violations only where its policies or customs
“evince a ‘deliberate indifference’ to the constitutional right
and are the ‘moving force behind the constitutional
violation.’” Edgerly v. City and Cnty. of San Francisco, 599
F.3d 946, 960 (9th Cir. 2010) (quoting Levine v. City of
Alameda, 525 F.3d 903, 907 (9th Cir. 2008)).

    Rivera contends that Los Angeles County has a policy of
relying on the arresting agency’s identification. Los Angeles
            RIVERA V. COUNTY OF LOS ANGELES                  27

County does not dispute that, as a general matter, it does not
verify the identity of individuals arrested by a different
agency; however, if an individual arrested by a different
agency complains that he is not the subject of the warrant,
Los Angeles County will conduct an investigation. Rivera
has not shown how the failure to conduct an investigation at
the outset for every person arrested by another agency is
deliberately indifferent to a detainee’s constitutional rights.

    On the evidence presented, however, a factfinder may
nonetheless conclude that Los Angeles County’s policy is
deliberately indifferent to a detainee’s due process rights and
was the moving force behind the violation. Sergeant Angela
Becerra, the Document Control Sergeant at the Inmate
Reception Center of the Los Angeles County jail, described
the County’s policy as follows: When a detainee complains
that “he is not the subject of a warrant on which he has been
arrested or detained,” officials fill out a Disputed Warrant
Verification Form and begin an investigation. They compare
the detainee’s and the warrant subject’s physical
characteristics, dates of birth, CII numbers, and, if necessary,
criminal histories. However, Agent Becerra’s declaration
also states that this is a rare complaint, noting that many
inmates will complain “that they are ‘innocent’, that they
were arrested by ‘mistake,’ or that they are not the person the
police are looking for,” but not that they had been
“misidentified with a warrant.”

    A factfinder could reasonably conclude from the above
that Los Angeles County has a policy of investigating only
those complaints of misidentification that have been phrased
in very precise, particular terms. Applying the Disputed
Warrant Verification Form procedures only when a detainee
specifically complains that he is not the subject of the warrant
28          RIVERA V. COUNTY OF LOS ANGELES

and ignoring the other, more common complaints may well
be deliberately indifferent to a detainee’s constitutional
rights. After all, a lay person has no means of knowing that,
to get an officer’s or county official’s attention, he must state,
in very specific terms, that he is not the true subject of the
warrant; instead, he may reasonably attempt to explain his
predicament by indicating that the police have mistaken him
for another person or that he is not the person the police are
seeking. It is entirely obvious that refusing to investigate any
but the most precise misidentification complaints will lead to
the unconstitutional detention of innocent individuals. See
Lee, 250 F.3d at 682 (“[D]eliberate indifference to a person’s
constitutional rights occurs when the need for more or
different action, ‘is so obvious, and the inadequacy [of the
current procedure] so likely to result in the violation of
constitutional rights, that the policymakers . . . can reasonably
be said to have been deliberately indifferent to the need.’”
(second alteration in original) (quoting Oviatt, 954 F.2d at
1477–78)).

    If the factfinder were to conclude that Los Angeles
County has a policy of investigating only a narrow set of very
precisely-worded complaints, the factfinder could also
reasonably conclude that this policy was the moving force
behind the deprivation of Rivera’s rights. In order to be the
“moving force” behind a plaintiff’s injury, the “‘identified
deficiency’ in the County’s policies [must be] ‘closely related
to the ultimate injury.’” Gibson v. Cnty. of Washoe, Nev.,
290 F.3d 1175, 1196 (9th Cir. 2002) (quoting City of Canton
v. Harris, 489 U.S. 378, 391 (1989)). Here, the statements
Rivera made to the Los Angeles County officials are
remarkably similar to Agent Becerra’s examples of
complaints that would be considered distinct from general
misidentification claims. A factfinder could reasonably
            RIVERA V. COUNTY OF LOS ANGELES                 29

determine that Rivera’s complaints were therefore ignored
because of a municipal policy to not investigate such
complaints.

                             IV.

    For the above reasons, I would hold that a genuine issue
of material fact exists as to whether Rivera’s due process
rights were violated and whether Los Angeles County may be
held liable for the violation. I would therefore affirm in part
and reverse in part the district court’s order granting summary
judgment in favor of Defendants.